


Exhibit 10.1


















NORTHSTAR REAL ESTATE INCOME II, INC.
UP TO $1,650,000,000 OF COMMON STOCK:
SELECTED DEALER AGREEMENT


February 20, 2015













 

--------------------------------------------------------------------------------






SELECTED DEALER AGREEMENT






Ameriprise Financial Services, Inc.
369 Ameriprise Financial Center
Minneapolis, MN 55474


Ladies and Gentlemen:
Each of NorthStar Real Estate Income II, Inc., a Maryland corporation (the
“Company”), NorthStar Realty Securities, LLC, a Delaware limited liability
company (the “Dealer Manager”), NSAM J-NSII Ltd, a Jersey limited company (the
“Advisor”), and NorthStar Asset Management Group Inc., a Delaware corporation
(the “Sponsor”),hereby confirms its agreement with Ameriprise Financial
Services, Inc., a Delaware corporation (“Ameriprise”), as follows:
1.Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements whereby Ameriprise will offer and sell on a best
efforts basis for the account of the Company shares of common stock (the “Common
Stock”), par value $.01 per share (each a “Share,” and collectively, the
“Shares”), of the Company registered pursuant to the Registration Statement (as
defined below) at the per share price set forth in the Registration Statement
from time to time (subject to certain volume and other discounts described
therein) (the “Offering”), which Offering includes Shares being offered pursuant
to the Company’s Distribution Reinvestment Plan (the “DRIP”). The Shares are
more fully described in the Registration Statement defined below.
Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.
2.Representations and Warranties of the Company, the Dealer Manager, the Advisor
and the Sponsor.
The Company, the Dealer Manager, the Advisor and the Sponsor (collectively, the
“Issuer Entities”), jointly and severally, represent, warrant and covenant with
Ameriprise for Ameriprise’s benefit that, as of the date hereof and at all times
during the term of this Agreement:
(a)Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-185640), for the registration of up to
$1,650,000,000 in Shares under the Securities Act of 1933, as amended (the
“Securities Act”) and the regulations thereunder (the “Regulations”). The
registration statement, as amended, and the prospectus, as amended or
supplemented, on file with the Commission at the Effective Date (as defined
below) of the registration statement (including financial statements, exhibits
and all other documents related thereto filed as a part thereof or incorporated
therein), and any registration statement filed under Rule 462(b) of the
Securities Act, are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus,” except that if the Registration Statement is
amended by a post-effective amendment, the term “Registration Statement” shall,
from and after the declaration of effectiveness of such post-effective
amendment, refer to the Registration Statement as so amended and the term
“Prospectus” shall refer to the Prospectus as so amended or supplemented to
date, and if any Prospectus filed by the Company pursuant to Rule 424(b) or
424(c) of the Regulations shall differ from the Prospectus

2



--------------------------------------------------------------------------------




on file at the time the Registration Statement or any post-effective amendment
shall become effective, the term “Prospectus” shall refer to the Prospectus
filed pursuant to either Rule 424(b) or 424(c) from and after the date on which
it shall have been filed with the Commission. Further, if a separate
registration statement is filed and becomes effective with respect solely to the
DRIP (a “DRIP Registration Statement”), the term “Registration Statement” shall
refer to such DRIP Registration Statement from and after the declaration of
effectiveness of such DRIP Registration Statement, as such registration
statement may be amended or supplemented from time to time. If a separate
prospectus is filed and becomes effective with respect solely to the DRIP (a
“DRIP Prospectus”), the term “Prospectus” shall refer to such DRIP Prospectus
from and after the declaration of effectiveness of such DRIP Prospectus, as such
prospectus may be amended or supplemented from time to time.
(b)Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and is effective in the states and jurisdictions indicated in the
Blue Sky Memorandum (defined in Section 4(d) herein), as updated from time to
time pursuant to the terms of Section 4(d). Neither the Commission nor any such
state securities authority has issued any order preventing or suspending the use
of any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.
(c)The Company. The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.

3



--------------------------------------------------------------------------------




(d)The Shares. The Shares, when issued, will be duly and validly issued, and
upon payment therefor, will be fully paid and non-assessable and will conform in
all material respects to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the obligations of the
Company solely by reason of being such a holder; such Shares are not subject to
the preemptive rights of any stockholder of the Company; and all corporate
action required to be taken for the authorization, issuance and sale of such
Shares has been validly and sufficiently taken. All shares of the Company’s
issued and outstanding capital stock have been duly authorized and validly
issued and are fully paid and non‑assessable; none of the outstanding shares of
capital stock of the Company were issued in violation of the preemptive or other
similar rights of any stockholder of the Company.
(e)Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Capital Stock.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.
(f)Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager and
the Company (the “Dealer Manager Agreement”), the Selected Dealer Agreements
between the Dealer Manager and, with the exception of Ameriprise, each of the
selected dealers soliciting subscriptions for shares of the Company’s common
stock pursuant to the Offering (collectively, the “Selected Dealer Agreements”)
and the Advisory Agreement between the Company and the Advisor (the “Advisory
Agreement”) and the consummation of the transactions contemplated herein and
therein (including the issuance and sale of the Shares and the use of the
proceeds from the sale of the Shares as described in the Prospectus under the
caption “Estimated Use of Proceeds”) and compliance by the Issuer Entities with
their obligations hereunder and thereunder do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, default or Repayment Event (as defined below) under any
of the Agreements and Instruments, or result in the creation or imposition of
any Lien (as defined below) upon any property or assets of any Issuer Entity or
any respective subsidiary thereof (except for such conflicts, breaches, defaults
or Repayment Events or Liens that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect) nor will such action
result in any violation of the provisions of the charter or bylaws (or similar
document) of any Issuer Entity or any respective subsidiary thereof; or any
applicable law, rule, regulation, or governmental or court judgment, order, writ
or decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Issuer Entities or any of their
properties, except for such violations that would not reasonably be expected to
have a Material Adverse Effect. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment

4



--------------------------------------------------------------------------------




of all or a portion of such indebtedness by an Issuer Entity or any respective
subsidiary thereof. “Lien” means any mortgage, deed of trust, lien, pledge,
encumbrance, charge or security interest in or on any asset.
(g)Financial Statements. The consolidated financial statements of the Company
and the financial statements of each entity acquired by the Company (each, an
“Acquired Entity”) including the schedules and notes thereto, which have been
filed as part of the Registration Statement and those included in the Prospectus
present fairly in all material respects the financial position of the Company,
its consolidated subsidiaries and each such Acquired Entity, as applicable, as
of the date indicated and the results of its operations, stockholders’ equity
and cash flows of the Company, and its consolidated subsidiaries and each such
Acquired Entity, as applicable, for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis or, if such entity is a
foreign entity, such other accounting principles applicable to such foreign
entity, (except as may be expressly stated in the related notes thereto) and
comply with the requirements of Regulation S-X promulgated by the Commission.
Grant Thornton LLP, or such other independent accounting firm that the Company
may engage from time to time, whose report is filed with the Commission as a
part of the Registration Statement, is, with respect to the Company and its
subsidiaries, an independent accounting firm as required by the Securities Act
and the Regulations and have been registered with the Public Company Accounting
Oversight Board. The selected financial data and the summary financial
information included in the Prospectus present fairly in all material respects
the information shown therein and have been compiled on a basis consistent with
that of the audited and unaudited financial statements included in the
Registration Statement. The pro forma financial statements and the related notes
thereto included in the Registration Statement and the Prospectus present fairly
in all material respects the information shown therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly compiled on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. All disclosures contained in the
Registration Statement or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply in all material respects with
Regulation G of the Securities Exchange Act of 1934 (the “Exchange Act”) and
Item 10 of Regulation S-K of the Securities Act, to the extent applicable.
(h)Prior Performance Tables. The prior performance tables of the Company's
affiliates and other entities, including the schedules and notes thereto, filed
as part of the Registration Statement and included in the Prospectus under the
heading(s) “Prior Performance Tables” (the “Prior Performance Tables”) present
fairly in all material respects the financial information required to be
included therein by the Commission’s Industry Guide 5 and the SEC Disclosure
Guidance Topic no. 6. Except as disclosed in the Prospectus, the Prior
Performance Tables have been prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis to the extent required by
the Commission’s Industry Guide 5 and comply in all material respects with the
requirements of Regulation S-X promulgated by the Commission, to the extent
applicable. All disclosures in the Prior Performance Tables regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.
(i)    No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, (c) there has not been any material increase in the
long-term indebtedness of the Company and (d) except

5



--------------------------------------------------------------------------------




for regular distributions on the Common Stock paid in cash or reinvested in DRIP
Shares, there has been no distribution of any kind declared, paid or made by the
Company on any class of its capital stock.
(j)    Investment Company Act. The Company is not, will not become by virtue of
the transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the Prospectus, and does not intend to
conduct its business so as to be, an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940.
(k)    Authorization of Agreements. This Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement between the
Company, the Dealer Manager, and the Advisor, as applicable, have been duly and
validly authorized, executed and delivered by the Company, the Dealer Manager,
and the Advisor, as applicable, and constitute valid, binding and enforceable
agreements of the Company, the Dealer Manager, and the Advisor, as applicable,
except to the extent that (i) enforceability may be limited by (x) the effect of
bankruptcy, insolvency or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally; or (y) the effect of general
principles or equity; or (ii) the enforceability of the indemnity and/or
contribution provisions contained in the Dealer Manager Agreement, the Selected
Dealer Agreements, the Advisory Agreement, and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws and/or the Statement
of Policy Regarding Real Estate Investment Trusts, as reviewed and adopted by
membership of the North American Securities Administrators Association (the
“NASAA Guidelines”).
(l)    The Advisor. The Advisor has been duly organized and validly exists as a
limited company in good standing under the laws of Jersey, Channel Islands, with
full power and authority to conduct the business in which it is engaged as
described in the Prospectus. The Advisor is duly qualified to do business as a
foreign limited company and is in good standing in each other jurisdiction in
which it owns or leases property of a nature, or transacts business of a type,
that would make such qualification necessary, except where the failure to be so
qualified or in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(m)    The Dealer Manager. The Dealer Manager has been duly organized and
validly exists as a limited liability company in good standing under the laws of
the State of Delaware with full power and authority to conduct the business in
which it is engaged as described in the Prospectus. The Dealer Manager is duly
qualified to do business as a foreign limited liability company and is in good
standing in each other jurisdiction in which it owns or leases property of a
nature, or transacts business of a type, that would make such qualification
necessary except where the failure to be so qualified or in good standing could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(n)     The Sponsor. The Sponsor has been duly incorporated and validly exists
as a corporation in good standing under the laws of the State of Delaware with
full power and authority to conduct the business in which it is engaged as
described in the Prospectus. The Sponsor is duly qualified to do business as a
foreign corporation and is in good standing in each other jurisdiction in which
it owns or leases property of a nature, or transacts business of a type, that
would make such qualification necessary except where the failure to be so
qualified or in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

6



--------------------------------------------------------------------------------




(o)     Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.
(p)    Qualification as a Real Estate Investment Trust. The Company intends to
continue to satisfy the requirements of the Internal Revenue Code of 1986 as
amended (the “Code”) for qualification and taxation of the Company as a real
estate investment trust. Commencing with its taxable year ended December 31,
2013, the Company has been organized and has operated in conformity with the
requirements for qualification as a real estate investment trust under the Code,
and its actual method of operation as described in the Prospectus will enable it
to continue to meet the requirements for qualification and taxation as a real
estate investment trust under the Code.
(q)    Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.
(r)    Sales Material. All advertising and supplemental sales literature
prepared or approved by the Company or any of its affiliates (whether designated
solely for broker-dealer use or otherwise) to be used or delivered by the
Company or any of its affiliates or Ameriprise in connection with the Offering
of the Shares will not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein, in light of the
circumstances under which they were made and when read in conjunction with the
Prospectus, not misleading. Furthermore, all such advertising and supplemental
sales literature has, or will have, received all required regulatory approval,
which may include but is not limited to, the approval of the Commission, the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and state securities
agencies, as applicable. Any required consent and authorization has been
obtained for the use of any trademark or service mark in any sales literature or
advertising delivered by the Company to Ameriprise or approved by the Company
for use by Ameriprise and, to the Company’s knowledge, its use does not
constitute the unlicensed use of intellectual property.
(s)    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) and each other
entity in which the Company holds a direct or indirect ownership interest that
is material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non‑assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only direct
subsidiaries of the Company, or, as the case may be, the only Subsidiaries of
the Company, as of the date of the Registration Statement or the most recent
amendment to the Registration Statement, as applicable, are those listed on
Exhibit 21 to the Registration Statement or such amendment to the Registration
Statement.

7



--------------------------------------------------------------------------------




(t)    No Pending Action. Except as disclosed in the Registration Statement,
there is no action, suit or proceeding pending, or, to the knowledge of the
Company, threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof which is required to be disclosed in the
Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated by this
Agreement. The aggregate of all pending legal or governmental proceedings to
which any Issuer Entity or any respective subsidiary thereof is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect or materially adversely affect other properties or
assets of any Issuer Entity or any respective subsidiary thereof.
(u)    Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(v)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under this Agreement, the Dealer
Manager Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the rules
of FINRA, including NASD rules, or as may be required under the securities laws
of the states and jurisdictions indicated in the Blue Sky Memorandum (defined in
Section 4(d) of this Agreement), as updated from time to time.
(w)    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them, other than
filings as are required by the securities laws of certain jurisdictions in which
the Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses. All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.
(x)    Partnership Agreements. Each of the partnership agreements, declarations
of trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint

8



--------------------------------------------------------------------------------




venture agreements to which the Company or any of its subsidiaries is a party
has been duly authorized, executed and delivered by the Company or the relevant
subsidiary, as the case may be, and constitutes the valid and binding agreement
of the Company or such subsidiary, as the case may be, enforceable in accordance
with its terms, except as (i) the enforcement thereof may be limited by (A) the
effect of bankruptcy, insolvency or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally or (B) the effect of
general principles of equity, or (ii) the enforcement of the indemnity and/or
contribution provisions contained in such agreements may be limited under
applicable securities laws and/or the NASAA Guidelines, and the execution,
delivery and performance of such agreements did not, at the time of execution
and delivery, and does not constitute a breach of or default under the charter
or bylaws, partnership agreement, declaration of trust or trust agreement, or
limited liability company agreement (or other similar agreement), as the case
may be, of the Company or any of its subsidiaries or any of the Agreements and
Instruments or any law, administrative regulation or administrative or court
order or decree.
(y)    Properties. Except as otherwise disclosed in the Prospectus: (i) the
Company and its subsidiaries have good and insurable or good, valid and, with
respect to U.S. properties, insurable title (either in fee simple or pursuant to
a valid leasehold interest) to all properties and assets described in the
Prospectus as being owned or leased, as the case may be, by them and to all
properties reflected in the Company’s most recent consolidated financial
statements included in the Prospectus, and neither the Company nor any of its
subsidiaries has received notice of any claim that has been or may be asserted
by anyone adverse to the rights of the Company or any subsidiary with respect to
any such properties or assets (or any such lease) or affecting or questioning
the rights of the Company or any such subsidiary to the continued ownership,
lease, possession or occupancy of such property or assets, except for such
claims that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (ii) there are no Liens, claims or
restrictions on or affecting the properties and assets of the Company or any of
its subsidiaries which would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; (iii) no person or entity,
including, without limitation, any tenant under any of the leases pursuant to
which the Company or any of its subsidiaries leases (as lessor) any of its
properties (whether directly or indirectly through other partnerships, limited
liability companies, business trusts, joint ventures or otherwise) has an option
or right of first refusal or any other right to purchase any of such properties,
except for such options, rights of first refusal or other rights to purchase
which, individually or in the aggregate, are not expected to have a Material
Adverse Effect; (iv) to the Company’s knowledge, each of the properties of the
Company or any of its subsidiaries has access to public rights of way, either
directly or through easements (insured easements with respect to U.S.
properties), except where the failure to have such access would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (v) to the Company’s knowledge, each of the properties of the
Company or any of its subsidiaries is served by all public utilities necessary
for the current operations on such property in sufficient quantities for such
operations, except where the failure to have such public utilities could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (vi) to the knowledge of the Company, each of the properties of
the Company or any of its subsidiaries complies with all applicable codes and
zoning and subdivision laws and regulations, except for such failures to comply
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (vii) all of the leases under which the Company
or any of its subsidiaries holds or uses any real property or improvements or
any equipment relating to such real property or improvements are in full force
and effect, except where the failure to be in full force and effect could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any of its subsidiaries is in
default in the payment of any amounts due under any such leases or in any other
default thereunder and the Company knows of no event which, with the passage of
time or the giving of notice or both, could constitute a default under any such
lease, except such defaults that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (viii) to the
knowledge of the Company, there is no pending or threatened condemnation, zoning
change, or other proceeding or action

9



--------------------------------------------------------------------------------




that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(z)     Insurance. The Company and/or its subsidiaries have title insurance on
all U.S. real property and improvements described in the Prospectus as being
owned or leased under a ground lease, as the case may be, by them and to all
U.S. real property and improvements reflected in the Company’s most recent
consolidated financial statements included in the Prospectus in an amount at
least equal to the original purchase price paid to the sellers of such property,
except as otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder. With respect
to all non-U.S. real property described in the Prospectus as being owned or
leased by the Company’s subsidiaries, each such subsidiary has received a title
opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such properties in fee simple or valid leasehold estate or its respective
equivalent, as the case may be, vested in the applicable subsidiary. Each
property described in the Prospectus is insured by special form coverage hazard
and casualty insurance carried by either the tenant or the Company and its
subsidiaries in amounts and on such terms as are customarily carried by owners
or lessors of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and subsidiaries’ respective
properties are located), and the Company and its subsidiaries carry
comprehensive general liability insurance and such other insurance as is
customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and its subsidiaries’
respective properties are located) and the Company or one of its subsidiaries is
named as an additional insured and/or loss payee, as applicable, on all policies
(except workers’ compensation) required under the leases for such properties.
(aa)    Environmental Matters. Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below)except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (ii)
neither the Company, nor any of its subsidiaries has caused or suffered to exist
or occur any Release (as defined below) of any Contaminant into the Environment
in violation of any applicable Environmental Law, except for such violations
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect; (iii) neither the Company nor any of its subsidiaries
is aware of any notice from any governmental body claiming any violation of any
Environmental Laws or requiring or calling for any work, repairs, construction,
alterations, removal or remedial action or installation by the Company or any of
its subsidiaries on or in connection with such real property or improvements,
whether in connection with the presence of asbestos-containing materials or mold
in such properties or otherwise, except for any violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or any such work, repairs, construction, alterations, removal or
remedial action or

10



--------------------------------------------------------------------------------




installation, if required or called for, which would not result in the
incurrence of liabilities by the Company, which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, nor
is the Company aware of any information which may serve as the basis for any
such notice that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (iv) neither the Company nor any of its
subsidiaries has caused or suffered to exist or occur any environmental
condition on any of the properties or improvements of the Company or any of its
subsidiaries that could reasonably be expected to give rise to the imposition of
any Lien under any Environmental Laws except such Liens which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (v) to the Company’s knowledge, no real property or improvements
owned or leased by the Company or any of its subsidiaries is being used or has
been used for manufacturing or for any other operations that involve or involved
the use, handling, transportation, storage, treatment or disposal of any
Contaminant, where such operations require or required permits or are or were
otherwise regulated pursuant to the Environmental Laws and where such permits
have not been or were not obtained or such regulations are not being or were not
complied with, except in all instances where any failure to obtain a permit or
comply with any regulation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Contaminant” means
any pollutant, hazardous substance, toxic substance, hazardous waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, lead, pesticides or regulated radioactive
materials or any constituent of any such substance or waste, as identified or
regulated under any Environmental Law. “Environmental Laws” means the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et
seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean Water Act, 33 U.S.C.
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et seq., the
Occupational Safety and Health Act, 29 U.S.C. 651, et seq., and all other
federal, state and local laws, ordinances, regulations, rules, orders, decisions
and permits, which are directed at the protection of human health or the
Environment. “Environment” means any surface water, drinking water, ground
water, land surface, subsurface strata, river sediment, buildings, structures,
and ambient air. “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of any Contaminant into the Environment, including, without
limitation, the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Contaminant or any release,
emission or discharge as those terms are defined or used in any applicable
Environmental Law.
(bb)    Registration Rights. There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.
(cc)    Finders’ Fees. Neither the Company nor any affiliate thereof has
received or is entitled to receive, directly or indirectly, a finder’s fee or
similar fee from any person other than that as described in the Prospectus in
connection with the acquisition, or the commitment for the acquisition, of the
Properties by the Company.
(dd)    Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There

11



--------------------------------------------------------------------------------




are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.
(ee)    Internal Controls. The Company maintains a system of internal controls
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act ) that complies with the requirements of the Exchange Act and that
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company will complete an evaluation of its internal
control over financial reporting during 2014, and will include a report on this
evaluation in the Form 10-K for the year ended December 31, 2014. The Company is
not aware of any material weaknesses in its internal control over financial
reporting. Since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
(ff)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of December 31, 2013.
(gg)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
(hh)    No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.
(ii)    Dealer Manager and Advisor Insurance. Each of the Dealer Manager and the
Advisor are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged and which each of them deems adequate. All
policies of insurance insuring the Dealer Manager and the Advisor or each of
their respective businesses, assets, employees, officers and trustees, including
their respective errors and omissions insurance policies, are in full force and
effect and the Dealer Manager and the Advisor are in compliance with the terms
of their respective policies in all material respects. There are no claims by
the Dealer Manager or the Advisor under any such policy as to which any
insurance company is denying liability or defending under a reservation

12



--------------------------------------------------------------------------------




of rights clause. Neither the Dealer Manager nor the Advisor has been refused
any insurance coverage sought or applied for. Neither the Dealer Manager nor the
Advisor has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain new insurance
coverage to replace the existing insurance coverage in amounts and on such terms
as it deems necessary to continue its business at a cost that would not have a
material adverse effect on, or material adverse change in, the general affairs,
business, operations, condition (financial or otherwise) or results of
operations of the Dealer Manager and the Advisor, taken as a whole, whether or
not arising in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement and the Prospectus and provided,
that, such insurance coverage is available to the Dealer Manager and the Advisor
on commercially reasonable terms.
(jj)    Financial Resources. Each of the Dealer Manager and the Advisor have the
financial resources available to it that it deems necessary for the performance
of its services and obligations as contemplated in the Registration Statement,
the Prospectus and under this Agreement, the Dealer Manager Agreement, and the
Advisory Agreement.
(kk)     Transactions effectuated by the Advisor are executed in accordance with
its management’s general or specific authorization under the Advisory Agreement,
and access by the Advisor to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization under the
Advisory Agreement.
(ll)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent or other
person associated with and acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or any
similar law applicable to the Company; or (iv) made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment.


(mm)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
(nn)    Compliance with OFAC. Neither the Company nor any of its subsidiaries,
nor any director, officer or employee thereof, nor, to the Company’s knowledge,
any agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is (a) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”) (collectively, “Sanctions”); nor (b) located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria). The
Company will not, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any

13



--------------------------------------------------------------------------------




subsidiary, joint venture partner or other Person: (a) to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or (b) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise). Since their inception, the Company
and its subsidiaries have not knowingly engaged in, are not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.


(oo)    Valuation: General. The Company’s Board of Directors shall value its
shares consistent with FINRA requirements and this Section 2(oo), and shall
disclose such value in the Registration Statement, Form 10-K, Form 10-Q and/or
in a Form 8-K (collectively referred to as “SEC Disclosure Documents”) filed
with the Commission and in each Annual Report sent to investors in accordance
with regulatory requirements. At a minimum, the Company shall provide a per
share value based on the fair value of the Company’s assets less liabilities
under market conditions existing as of the date of valuation, referred to as Net
Asset Value (“NAV”), and assuming the allocation of the resulting NAV among the
Company’s common shareholders, to arrive at a Net Asset Value Per Share (“Per
Share NAV”). The NAV and Per Share NAV shall be determined in a manner
consistent with the methods and principles used to determine fair value under
generally accepted accounting principles of the Financial Accounting Standards
Board, primarily as set forth in ASC 820, and the international financial
reporting standards of the International Accounting Standards Board (as
applicable), and consistent with the methodology set forth in Exhibit E to this
Agreement. The Board of Directors of the Company will appoint the Audit
Committee or another committee comprised of at least a majority of independent
directors of the Board that will be responsible for oversight of the valuation
process (“Valuation Committee”), subject to the final approval of the Company’s
Board.
Independent Valuation Firm. The Valuation Committee, with the approval of the
Company and the Board, shall engage one or more independent third-party firms
(each an “Independent Valuation Firm” and collectively, the “Independent
Valuation Firms”) for purposes of determining the NAV and Per Share NAV,
provided, however, the Company will discuss in advance with and thereafter
notify Ameriprise in writing prior to the engagement of an Independent Valuation
Firm. However, for the avoidance of doubt, the engagement of the Independent
Valuation Firm shall be the sole responsibility of the Company and the Company
shall have the sole discretion to select the Independent Valuation Firms to
perform the valuation.


Independent Valuations. The initial NAV and Per Share NAV shall be determined by
the Independent Valuation Firm as of the earlier of (i) the commencement by the
Company of a follow-on public offering, if any, or (ii) the earlier of (a) the
end of the calendar quarter in which the Company’s initial offering closes, or
(b) the end of the calendar quarter that is two years after the Company’s escrow
break for its initial public offering; provided, that, the initial determination
of NAV and Per Share NAV by the Independent Valuation Firm shall be provided in
accordance with such other timing as the SEC may require or which may be
necessary for Ameriprise to comply with FINRA requirements. The disclosure date
of the NAV and Per Share NAV shall be no more than forty-five (45) days after
the NAV and Per Share NAV is determined. Thereafter, the Company shall have an
Independent Valuation Firm determine the NAV and Per Share NAV no less
frequently than every other year (i.e. the Independent Valuation Firm shall
conduct an independent valuation at least every two (2) years).


As part of each valuation performed for real property and commercial real estate
debt instruments, the Independent Valuation Firm shall obtain a new appraisal,
utilizing recognized industry standards prescribed by the Uniform Standards of
Professional Appraisal Practice (“USPAP”) or the similar industry standard for
the country where the property appraisal is conducted, of each of the real
estate properties and assign a discrete value for each such property pursuant to
the methodology set forth in Exhibit E. All appraisals

14



--------------------------------------------------------------------------------




shall be conducted by appraisers possessing a Member Appraisal Institute (“MAI”)
or similar designation or, for international appraisals, a public certified
expert for real estate valuations, qualified to perform and oversee the
appraisal work of the scope and nature described on Exhibit E. All appraisals
shall be conducted on the basis of the discounted cash flow approach, the income
capitalization approach, the sales comparison approach, the cost approach, using
whichever approaches and timing assumptions as are deemed the most appropriate
by the Independent Valuation Firm based on the highest and best use of the
properties being appraised, which method(s) shall be disclosed in the Company’s
SEC Disclosure Documents.


Interim Valuations. In each year between required independent valuations, the
Board of Directors shall, at its option, either (i) engage an Independent
Valuation Firm to conduct an independent valuation and determination of NAV and
Per Share NAV in accordance with the procedures set forth under “Independent
Valuations” above; or (ii) provide a NAV and Per Share NAV, which is reviewed
and confirmed by the Independent Valuation Firm (“Interim Valuation”). With
respect to an Interim Valuation, the role of the Independent Valuation Firm
shall include a review and confirmation of each of the following items relating
to the Interim Valuation:


•
the reasonableness of the valuation process and methodology and conformity with
real estate industry standards and practices relating to valuations;

•
the reasonableness of the assumptions and data used in connection with the
valuation of each real estate investment, including but not limited to rental
rates, tenant improvements and concessions, lease renewal and option exercise
probabilities, revenue and expense growth rates, going-in and residual
capitalization rates, discount rates, and other assumptions and data deemed
material to the valuation; and

•
the reasonableness of the final real estate investment valuation assigned by the
Company’s Board of Directors.



Reports. For all determinations of NAV and Per Share NAV, the Company will
obtain from the Independent Valuation Firm a written report, which shall set
forth a summary analysis of the Independent Valuation Firm’s process and
methodology undertaken in the determination of NAV and Per Share NAV, a
description of the scope of the reviews performed and any limitations thereto,
the data and assumptions used for the review, the applicable industry standards
used for the review and determination, any other matters related to the
valuation analysis and a conclusion as to a reasonable range of NAV and Per
Share NAV.


Upon the issuance of the Independent Valuation Firm’s report to the Company, as
part of Ameriprise’s on-going due diligence review of the Company, the Company
will immediately notify Ameriprise and thereafter, subject to Ameriprise’s
execution and delivery to the Company and the Independent Valuation Firm of an
access and confidentiality agreement, substantially consistent with the form
attached hereto as Exhibit F, provide Ameriprise with access to and reasonable
time to review supporting materials related to the Independent Valuation report,
which includes, but may not be limited to, the data and assumptions used for the
review and the appraisals of each of the real estate properties.


For the avoidance of doubt, the final determination of NAV and Per Share NAV
shall be the sole responsibility of the Company and the Board of Directors. To
the extent the NAV and Per Share NAV provided by the Independent Valuation Firm
is different from the NAV and Per Share NAV assigned by the Board of Directors
and disclosed by the Company, the Company will provide an explanation in its SEC
Disclosure Documents.


In addition, immediately following the final determination and disclosure of the
NAV and Per Share NAV by the Company, the Company will send a copy of the
Independent Valuation Firm’s report to Ameriprise

15



--------------------------------------------------------------------------------




and schedule a reasonable number of meetings or teleconferences with the
Independent Valuation Firm so that Ameriprise may perform its on-going due
diligence review of Company.


Disclosure. The determination of the NAV and Per Share NAV, an explanation of
the method by which the NAV and Per Share NAV was developed, a statement that
such valuation was developed in a manner reasonably designed to ensure its
reliability, and the date of the valuation will be reported in the SEC
Disclosure Documents filed with the Commission and in each Annual Report sent to
investors with sufficient narrative disclosure to meet FINRA regulatory
requirements and in a clear and concise manner so as to be understood by the
average investor. In addition, if the Company has knowledge of a material
impairment or appreciation, or a material other-than-temporary change in the
value of any real property or real estate-related asset which would result in a
material change in the NAV or Per Share NAV, then the Company shall consider
such change prior to the issuance of a valuation and shall otherwise file such
SEC Disclosure Documents as required.


Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of NAV and Per Share NAV on its account statements, on
the basis of the due diligence review of the valuation materials and the
Independent Valuation Firm’s report. Following the Company’s disclosure of the
NAV and Per Share NAV in the SEC Disclosure Documents, and subject to the fair
disclosure requirements of Regulation FD and to the provisions of any
non-disclosure agreement between Ameriprise and the Independent Valuation Firm,
nothing shall preclude Ameriprise from providing the name of the Independent
Valuation Firm and/or a summary of its review to its clients and/or its
financial advisors. In no event will the Company engage in a follow-on offering
or any subsequent offering of non-listed securities without first performing and
disclosing an independent determination of NAV and Per Share NAV. In addition,
notwithstanding anything to the contrary in this Section 2(oo), the Company
acknowledges and agrees that it shall cooperate with, provide access to, and
afford sufficient time in advance for Ameriprise to conduct its on-going due
diligence review of the Company from the effective date of this Agreement
through the date of a merger, listing of its shares on an exchange or other
similar significant event.


Policies and Certification. The Company will design and implement policies
reasonably designed to ensure compliance with this Section 2(oo), and will
provide Ameriprise with a copy of those policies no later than April 15, 2015.
If the Company materially changes such policies, the Company shall promptly
provide written notice to Ameriprise. In addition, the Company will briefly
describe its valuation policies, including the role and responsibilities of an
Independent Valuation Firm, in its Form S-11, amendments thereto or other
offering materials filed with the Commission no later than April 15, 2015.


(pp)    Disclosure of Funds from Operations and Modified Funds from Operations.
The Company will include in its SEC Disclosure Documents filed with the
Commission the following performance measures: Funds From Operations using the
definition and protocols established by the National Association of Real Estate
Investment Trusts, and Modified Funds From Operations using the definition found
in the Investment Program Association Practice Guideline 2010-01, each as
amended from time-to-time and with such modifications and adjustments as
disclosed in the Prospectus (the “FFO-MFFO Policy”). In no event will the
Company materially change the FFO-MFFO Policy without prior written notice to
Ameriprise.



16



--------------------------------------------------------------------------------




    3.    Sale of Shares.
(a)    Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Participating Dealer (as
defined in the Dealer Manager Agreement) for the Shares during the period from
the date hereof to the Termination Date (the “Effective Term”), including the
Shares to be issued pursuant to the DRIP, each in the manner described in the
Registration Statement. Subject to the performance by the Company of all
obligations to be performed by it hereunder and the completeness and accuracy of
all of its representations and warranties, Ameriprise agrees to use its best
efforts, during the Effective Term, to offer and sell such number of Shares as
contemplated by this Agreement at the price stated in the Prospectus, as the
same may be adjusted from time to time.
The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”). Persons
desiring to purchase Shares are required to (i) deliver to Ameriprise a check in
the amount of $10.00 per Share purchased (subject to certain volume discounts or
other discounts as described in the Prospectus, or such other per share price as
may be applicable pursuant to the DRIP, or such other per share price as is
disclosed from time to time in the Registration Statement or Prospectus) payable
to Ameriprise, or (ii) authorize a debit of such amount to the account such
purchaser maintains with Ameriprise. An order form as mutually agreed upon by
Ameriprise and the Company substantially similar to the form of subscription
agreement attached to the Prospectus (each an “Order Form”) must be completed
and submitted to the Company for all investors. NS AM Member, LLC, an affiliate
of the Dealer Manager, and American Enterprise Investment Services, Inc.
(“AEIS”), an affiliate of Ameriprise, are parties to that certain Alternative
Investment Product Networking Services Agreement, dated August 26, 2014, as may
be amended (the “AIP Networking Agreement”), pursuant to which the
broker-controlled accounts of Ameriprise’s customers that invest in the Company
will be processed and serviced. The parties acknowledge that any receipt by
Ameriprise of payments for subscriptions for Shares shall be effected solely as
an administrative convenience, and such receipt of payments shall not be deemed
to constitute acceptance of Orders to purchase Shares or sales of Shares by the
Company.
All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Ameriprise of such fact and cause the return of such
purchaser’s funds submitted with such application. If Ameriprise receives no
notice of rejection within the foregoing time limits, the Order shall be deemed
accepted. Ameriprise agrees to make every reasonable effort to determine that
the purchase of Shares is a suitable and appropriate investment for each
potential purchaser of Shares based on information provided by such purchaser
regarding, among other things, such purchaser’s age, investment experience,
financial situation and investment objectives. Ameriprise agrees to maintain
copies of the Orders received from investors and of the other information
obtained from investors, including the Order Forms, for a minimum of 6 years
from the date of sale and will make such information available to the Company
upon request by the Company.
(b)    Closing Dates and Delivery of Shares. In no event shall a sale of Shares
to an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by the AIP Networking Agreement, Section 6 of the Dealer Manager
Agreement and as otherwise set forth in this Agreement. Shares will be issued as
described in the Prospectus. Share issuance dates for purchases made pursuant to
the DRIP will be as set forth in the DRIP.

17



--------------------------------------------------------------------------------




(c)    Dealers. The Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise, a member in good standing of FINRA. The
Issuer Entities and affiliates thereof agree to participate in Ameriprise’s
marketing efforts to the extent that Ameriprise may reasonably request and,
without limiting the generality of the foregoing, agree to visit Ameriprise’s
offices as Ameriprise may reasonably request.
(d)    Compensation. In consideration for Ameriprise’s execution of this
Agreement, and for the performance of Ameriprise’s obligations hereunder, the
Dealer Manager agrees to pay or cause to be paid to Ameriprise a selling
commission (the “Selling Commission”) of seven percent ($0.70 based on initial
$10.00 price per share) of the price of each Share (except for Shares sold
pursuant to the DRIP) sold by Ameriprise; provided, however, that Ameriprise’s
Selling Commission shall be reduced with respect to volume sales of Shares to
single purchasers (as defined in the Prospectus) and as otherwise set forth in
the “Plan of Distribution” section of the Prospectus. In the case of such volume
sales to single purchasers, on orders of more than $500,000, Ameriprise’s
Selling Commission shall be reduced by the amount of the Share purchase price
discount. In the case of such volume sales to single purchasers, Ameriprise’s
Selling Commission will be reduced for each incremental Share purchase by such
single purchasers where Ameriprise serves as the selected dealer for such
purchase, in the total volume ranges set forth in the table below. Any reduction
of the Selling Commission otherwise payable to Ameriprise will be credited to
the purchaser as additional Shares. Such reduced Share price will not affect the
amount received by the Company for investment. The following table sets forth
the reduced Selling Commission payable to Ameriprise in connection with volume
discounts, which table may be updated from time to time in the Prospectus.
Dollar Volume Purchased
 
Purchase Price
per Share
to Investor
 
Percentage
Based on
$10.00
per Share
 
Commission
Amount
per Share
 
Dealer
Manager
Fee
per Share
 
Net Proceeds
per Share
$500,000 or less
 
$10.00
 
7%
 
$0.70
 
$0.30
 
$9.00
$500,001 ‑ $1,000,000
 
$9.90
 
6%
 
$0.60
 
$0.30
 
$9.00
$1,000,001 ‑ $2,000,000
 
$9.80
 
5%
 
$0.50
 
$0.30
 
$9.00
$2,000,001 ‑ $3,000,000
 
$9.70
 
4%
 
$0.40
 
$0.30
 
$9.00
$3,000,001 ‑ $5,000,000
 
$9.60
 
3%
 
$0.30
 
$0.30
 
$9.00
Over $5,000,000
 
$9.50
 
2%
 
$0.20
 
$0.30
 
$9.00



All commission rates and dealer manager fees are calculated assuming a price per
share of $10.00. For example, a purchase of 250,000 shares in a single
transaction would result in a purchase price of $2,425,000 ($9.70 per share),
Selling Commissions of $100,000 and dealer manager fees of $75,000.


For purposes of determining investors eligible for volume discounts, investments
made by accounts with the same primary account holder, as determined by the
account tax identification number, may be combined. This includes individual
accounts and joint accounts that have the same primary holder as an individual
account. Investments made through individual retirement accounts may also be
combined with accounts that have the same tax identification number as the
beneficiary of the individual retirement account. In the event Orders are
combined, the commission payable with respect to the subsequent purchase of
Shares will equal the commission per share which would have been payable in
accordance with the table set forth above if all purchases had been made
simultaneously. Any reduction of the seven percent (7.0%) Selling Commission
otherwise payable to Ameriprise will be credited to the purchaser as additional
Shares. Unless Ameriprise, on behalf of purchasers, indicates that Orders are to
be combined and provide all other requested information, the Company will not be
held responsible for failing to combine Orders properly.



18



--------------------------------------------------------------------------------




Purchasers may submit requests in writing to Ameriprise to aggregate
subscriptions, as part of a combined order for purposes of determining the
number of Shares purchased and the applicable volume discount, provided that any
such request must be submitted by Ameriprise to the Dealer Manager
simultaneously with the subscription for shares to which the discount is to
relate. Ameriprise may make the request to the Dealer Manager on behalf of
Ameriprise investors; provided, that, approval of any such volume discounts for
combined purchases shall be at the sole discretion of the Dealer Manager and any
such discount shall be prorated among the individual subscriptions that were
combined for the purchase.


The Company expects the Dealer Manager to authorize other broker dealers that
are members of FINRA, which the Company refers to as participating
broker-dealers, to sell the Shares. Except as provided in the Selected Dealer
Agreements, the Dealer Manager will reallow to the participating broker-dealers
all of the Selling Commissions attributable to such participating
broker-dealers. As set forth in the Prospectus, the Company will not pay any
Selling Commissions in connection with the sale of Shares in the event: (i) the
investor has engaged the services of a registered investment advisor with whom
the investor has agreed to pay a fee for investment advisory services (except
where an investor has a contract for financial planning services with a
registered investment advisor that is also a registered broker dealer, such
contract absent any investment advisory services will not qualify the investor
for a reduction of the Selling Commission described above), or (ii) in the event
the investor is investing in a bank trust account with respect to which the
investor has delegated the decision-making authority for investments made in the
account to a bank trust department. The Company will also offer other discounts
in connection with certain other types of sales, as set forth in the “Plan
Distribution” section of the Prospectus. The net proceeds to the Company will
not be affected by any such discounts.
   
The Dealer Manager will also re-allow to Ameriprise out of its dealer manager
fee a marketing fee of up to one and one-half percent (1.5%) of the gross
proceeds from each Share (except for Shares sold pursuant to the DRIP) sold by
Ameriprise (the “Marketing Fee”); provided however, the Company will not pay
Ameriprise a Marketing Fee if the aggregate underwriting compensation to be paid
to all parties in connection with the Offering exceeds the limitations
prescribed by FINRA.
No payment of Selling Commissions or the Marketing Fee will be made in respect
of Orders (or portions thereof) which are rejected by the Company. As noted in
Section 3(a) above, Ameriprise shall transfer to the Transfer Agent the total
amount debited from such investor accounts for the purchase of Shares, net of
the Selling Commission payable to Ameriprise Financial. The Marketing Fee will
be paid via Automated Clearing House (ACH) payment initiated by the Dealer
Manager on the second business day following the month in which the dealer
manager fee on the applicable Shares sold by Ameriprise is received by the
Dealer Manager. Selling Commissions and the Marketing Fee will be payable only
with respect to transactions lawful in the jurisdictions where they occur.
Purchases of Shares by the Company, Ameriprise or its or their respective
affiliates or any of their respective directors, officers and employees shall be
net of Selling Commissions to the extent set forth in the Prospectus. Ameriprise
affirms that the Dealer Manager’s liability for Selling Commissions, the
Marketing Fee and any other amount payable from the Dealer Manager to Ameriprise
is limited solely to the amount of the Selling Commissions and the dealer
manager fees received by the Dealer Manager from the Company, and Ameriprise
hereby waives any and all rights to receive payment of Selling Commissions, the
Marketing Fee and any other amount due to Ameriprise until such time as the
Dealer Manager has received from the Company the Selling Commissions and dealer
manager fees from the sale of Shares by Ameriprise.
No Selling Commissions or Marketing Fees shall be paid to Ameriprise for
purchases made by an investor pursuant to the DRIP.

19



--------------------------------------------------------------------------------




The Advisor will pay or cause to be paid to Ameriprise, the amount of any bona
fide, itemized, separately invoiced due diligence expenses consistent with the
language in the Prospectus and applicable regulations and FINRA rules.
Except for offers and sales of Shares to the Company’s executive officers and
directors and their immediate family members, to officers and employees of the
Advisor or the Advisor’s affiliates, to or through registered investment
advisers or a bank acting as a trustee or fiduciary, or through any other
arrangements described in the “Plan of Distribution” section of the Prospectus,
the Company represents that neither it nor any of its affiliates have offered or
sold any Shares pursuant to this Offering, and agrees that, through the
Termination Date, the Company will not offer or sell any Shares (except for
Shares offered pursuant to the DRIP) otherwise than through the Dealer Manager
as provided in the Dealer Manager Agreement, Ameriprise as herein provided, the
selected dealers other than Ameriprise as provided in the Selected Dealer
Agreements, and registered investment advisers as provided in agreements between
the Company and/or the Dealer Manager and registered investment advisers, except
pursuant to arrangements described in the “Plan of Distribution” section of the
Prospectus.
(e)    Calculation of Fees. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis, for calculating fees for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.
(f)    Finders Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Selling Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.
4.Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:
(a)    Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective, (ii)
of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Shares for any reason. Each of the Company and the Dealer
Manager will use its best efforts to prevent the issuance by the Commission of a
stop order or a suspension order and if the Commission shall enter a stop order
or suspension order at any time, each of the Company and the Dealer Manager will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. The Company shall not accept any order for Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Shares for any
reason.

20



--------------------------------------------------------------------------------




(b)    Registration Statement. Deliver to Ameriprise without charge promptly
after the Registration Statement and each amendment or supplement thereto
becomes effective, such number of copies of the Prospectus (as amended or
supplemented), the Registration Statement and supplements and amendments
thereto, if any (without exhibits), as Ameriprise may reasonably request. Unless
Ameriprise is otherwise notified in writing by the Company; the Company hereby
consents to the use of the Prospectus or any amendment or supplement thereto by
Ameriprise both in connection with the Offering and for such period of time
thereafter as the Prospectus is required to be delivered in connection
therewith.
(c)    “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain
the approval of the Offering by FINRA, and to qualify the Shares for offering
and sale under the securities laws of all 50 states and the District of Columbia
and to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however, the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.
(d)    “Blue Sky” Memorandum. To furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Greenberg Traurig, LLP shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.
(e)    Amendments and Supplements. If during the time when a Prospectus is
required to be delivered under the Securities Act, any event relating to the
Company shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will forthwith notify an Ameriprise representative in the Ameriprise
legal department, further, the Company shall prepare and furnish without expense
to Ameriprise, a reasonable number of copies of an amendment or amendments of
the Registration Statement or the Prospectus, or a supplement or supplements to
the Prospectus which will amend or supplement the Registration Statement or
Prospectus so that as amended or supplemented it will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such requirements.
During the time when a Prospectus is required to be delivered under the
Securities Act, the Company shall comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company’s Registration
Statement pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.
(f)    Delivery of Periodic Filings. The Company shall include with any
prospectus or “investor kit” delivered to Ameriprise for distribution to
potential investors in connection with the Offering a copy of the Company’s most
recent Annual Report on Form 10-K, a copy of the Company’s most recent Quarterly
Report on Form 10-Q filed with the Commission since such Annual Report on Form
10-K was filed, or any

21



--------------------------------------------------------------------------------




supplement to the Prospectus that contains the material information from such
reports or incorporates such reports by reference.
(g)    Periodic Financial Information. On or prior to the date on which there
shall be released to the general public interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year or preliminary financial statement information with respect to any
fiscal year, the Company shall furnish such information to Ameriprise, confirmed
in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.
(h)    Audited Financial Information. On or prior to the date on which there
shall be released to the general public financial information included in or
derived from the audited financial statements of the Company for the preceding
fiscal year, the Company shall furnish such information to Ameriprise, confirmed
in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.
(i)    Copies of Reports. During the Offering, the Company will provide (which
may be by electronic delivery) Ameriprise with the following:
(i)    as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;
(ii)    as soon as practicable, a copy of every press release issued by the
Company and every material news item and article in respect of the Company or
its affairs released by the Company; and
    (iii)    additional documents and information with respect to the Company
and its affairs as Ameriprise may from time to time reasonably request.
Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.
(j)    Sales Material. The Company will deliver to Ameriprise from time to time,
all advertising and supplemental sales material (whether designated solely for
broker-dealer use or otherwise) proposed to be used or delivered in connection
with the Offering, prior to the use or delivery to third parties of such
material, and will not so use or deliver, in connection with the Offering, any
such material to Ameriprise’s customers or registered representatives without
Ameriprise’s prior written consent, which consent, in the case of material
required by law, rule or regulation of any regulatory body including FINRA to be
delivered, shall not be unreasonably withheld or delayed. The Company shall
ensure that all advertising and supplemental sales literature used by Ameriprise
will have received all required regulatory approval, which may include but is
not limited to, the Commission, FINRA and state securities agencies, as
applicable, prior to use by Ameriprise. For the avoidance of doubt, ordinary
course communications with the Company’s

22



--------------------------------------------------------------------------------




stockholders, including without limitation, the delivery of annual and quarterly
reports and financial information, dividend notices, reports of net asset value
and information regarding the tax treatment of distributions and similar matters
shall not be considered advertising and supplemental sales material, unless the
context otherwise requires.
(k)    Use of Proceeds. Apply the proceeds from the sale of Shares substantially
as set forth in the section of the Prospectus entitled “Estimated Use of
Proceeds” and operate the business of the Company in all material respects in
accordance with the descriptions of its business set forth in the Prospectus.
(l)    Prospectus Delivery. Within the time during which a prospectus relating
to the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.
(m)    Financial Statements. Make generally available to its stockholders as
soon as practicable, but not later than the Availability Date, an earnings
statement of the Company (in form complying with the provisions of Rule 158
under the Securities Act) covering a period of 12 months beginning after the
Effective Date but not later than the first day of the Company’s fiscal quarter
next following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).
(n)    Compliance with Exchange Act. Comply with the requirements of the
Exchange Act relating to the Company’s obligation to file and, as applicable,
deliver to its stockholders periodic reports including annual reports on Form
10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.
(o)    Title to Property. The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.
(p)    Licensing and Compliance. The Company and the Dealer Manager covenant
that any persons employed or retained by them to provide sales support or
wholesaling services in support of Ameriprise or its clients shall be licensed
in accordance with all applicable laws, will comply with all applicable federal
and state securities laws and regulations, and will use only sales literature
approved and authorized by the Company and the Dealer Manager.

23



--------------------------------------------------------------------------------




(q)    Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager’s wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization,
including but not limited to, FINRA rules and interpretations governing cash and
non-cash compensation, (ii) Ameriprise’s policies governing Marketing Fees, cash
compensation and non-cash compensation as communicated in writing to the Dealer
Manager, with respect to cash and non-cash payments to Ameriprise Financial and
associated persons of Ameriprise Financial, and (iii) Ameriprise’s wholesaler
reimbursement policy as communicated in writing to the Dealer Manager, as
amended from time to time in Ameriprise’s sole discretion; provided that such
policies comply with the rules and regulations of FINRA and the Dealer Manager
is notified in writing of any changes to such policies.
(r)     Trade Names and Trademarks. No Issuer Entity may use any company name,
trade name, trademark or service mark or logo of Ameriprise or any person or
entity controlling, controlled by, or under common control with Ameriprise
without Ameriprise’s prior written consent.
5.    Covenants of Ameriprise. Ameriprise covenants and agrees with the Company
as follows:
(a)    Prospectus Delivery. Ameriprise confirms that it is familiar with Rule
15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA Guidelines,
relating to the distribution of preliminary and final prospectuses, and confirms
that it has complied and will comply therewith in connection with the Offering
of the Shares contemplated by this Agreement, to the extent applicable.
(b)    Accuracy of Information. No information supplied by Ameriprise
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.
(c)    No Additional Information. Ameriprise will not give any information or
make any representation in connection with the Offering of the Shares other than
that contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company.
(d)    Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 4(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act.
6.    Payment of Expenses.
(a)    Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or if this Agreement is terminated, the Company and/or the
Dealer Manager, as designated in the Prospectus, will pay or cause to be paid,
in addition to the compensation described in Section 3(d) (which Ameriprise may
retain up to the point of termination unless this agreement is terminated
without any Shares being sold, in which case no such compensation shall be
paid), all fees and expenses incurred in connection with the formation,
qualification and registration of the Company and in marketing, distributing and
processing the Shares under applicable Federal and state law, and any other fees
and expenses actually incurred and directly related to the Offering and the
Company’s other obligations under this Agreement, including such fees and
expenses as: (i) the preparing, printing, filing and delivering of the
Registration Statement (as originally filed and all amendments thereto) and of
the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof

24



--------------------------------------------------------------------------------




and any financial statements or exhibits relating to the foregoing supplied to
Ameriprise in quantities reasonably requested by Ameriprise; (ii) the preparing
and printing of the subscription material and related documents and the filing
and/or recording of such certified certificates or other documents necessary to
comply with the laws of the State of Maryland for the formation of a corporation
and thereafter for the continued good standing of the Company; (iii) the
issuance and delivery of the Shares, including any transfer or other taxes
payable thereon; (iv) the qualification or registration of the Shares under
state securities or “blue sky” laws; (v) the filing fees payable to the
Commission and to FINRA; (vi) the preparation and printing of advertising
material in connection with and relating to the Offering, including the cost of
all sales literature and investor and broker-dealer sales and information
meetings; (vii) the cost and expenses of counsel and accountants of the Company;
and (viii) subject to Section 6(d), and as mutually agreed upon, Ameriprise’s
costs of technology associated with the offering, other costs and expenses
related to such technology costs, and the facilitation of the marketing of the
Shares and the ownership of such Shares by Ameriprise’s customers, including
fees to attend Company-sponsored conferences; and (ix) any other expenses of
issuance and distribution of the Shares.
(b)    Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payment for Ad Hoc Requests will be separate from and above the payments
for the Services but shall be included as applicable, when calculating total
compensation paid to Ameriprise for purposes of the limitations described in
Section 6(d) hereof.
(c)    Calculation of Expenses. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis for calculating expenses
(including, but not limited to, wholesaler reimbursements, conference fees and
the fees addressed in Section 6(a) and (b) of the Agreement) for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.
(d)    Limitations. Notwithstanding the foregoing, the total compensation paid
to Ameriprise from the Issuer Entities in connection with the Offering pursuant
to Section 3(d) hereof and this Section 6 shall not exceed the limitations
prescribed by FINRA, including the 10% limitation prescribed by FINRA Rule 2310
on compensation of selected dealers, which is calculated with respect to the
gross proceeds from sales of Shares by Ameriprise (except for Shares sold
pursuant to the DRIP). The Company, the Dealer Manager and Ameriprise agree to
monitor the payment of all fees and expense reimbursements to assure that FINRA
limitations are not exceeded. Accordingly, if at any time during the term of the
Offering, the Company determines in good faith that any payment to Ameriprise
pursuant to this Agreement could result in a violation of the applicable FINRA
regulations, the Company shall promptly notify Ameriprise, and the Company and
Ameriprise agree to cooperate with each other to implement such measures as they
determine are necessary

25



--------------------------------------------------------------------------------




to ensure continued compliance with applicable FINRA regulations. However,
nothing in this Agreement shall relieve Ameriprise of its obligations to comply
with FINRA Rule 2310.
7.    Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subject to the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company, to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:
(a)    Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the Effective Term, no stop order
shall have been issued or proceedings therefor initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission and state securities administrators shall have been complied with and
no stop order or similar order shall have been issued or proceedings therefor
initiated or threatened by any state securities authority in any jurisdiction in
which the Company intends to offer Shares.
(b)    Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise, as a condition of Ameriprise’s obligations
hereunder, those documents as described in this Section 7 as of the date hereof
and, as applicable, on or before the fifth business day following the date that
each post-effective amendment to the Registration Statement filed by the Company
prior to the earlier of the termination of the primary offering of up to
$1,650,000,000 in Shares pursuant to the Registration Statement (the “Primary
Offering”) or the termination of this Agreement shall have been declared
effective by the Commission (each such date, a “Documented Closing Date”);
provided that if a Documented Closing Date has not occurred within ninety (90)
days of the previous Documented Closing Date, the 90th day following the
previous Documented Closing Date shall be deemed to be a Documented Closing Date
through the termination of the Primary Offering, and also provided, further,
that the earlier to occur of the date on which (i) the Company terminates the
Primary Offering or (ii) this Agreement is otherwise terminated by any party
shall also be deemed to be a Documented Closing Date, and the Company, the
Advisor and the Dealer Manager will deliver or cause to be delivered to
Ameriprise, those documents as described in Section 7 on or before the tenth
business day following such date.
(c)    Opinion of Counsel. Ameriprise shall receive the favorable opinion of
Greenberg Traurig, LLP, counsel for the Company, the Dealer Manager and the
Advisor, dated as of the date hereof or as of each Documented Closing Date, as
applicable, addressed to Ameriprise substantially in the form attached hereto as
Exhibit A. Ameriprise Financial shall receive the favorable opinion of Venable
LLP, Maryland counsel for the Company, dated as of the date hereof or as of each
Documented Closing Date, as applicable, addressed to Ameriprise Financial
substantially in the form attached hereto as Exhibit B. Ameriprise Financial
shall receive the favorable opinion of Hunton & Williams LLP, Investment Company
Act counsel for the Company, dated as of the date hereof or as of each
Documented Closing Date, as applicable, addressed to Ameriprise Financial
substantially in the form attached hereto as Exhibit C. Ameriprise Financial
shall receive the favorable opinion of Mourant Ozannes, Jersey counsel for the
Advisor, dated as of the date hereof or as of each Documented Closing Date, as
applicable, addressed to Ameriprise Financial substantially in the form attached
hereto as Exhibit D. Ameriprise Financial shall receive the favorable opinion of
Sullivan & Cromwell, counsel for the Sponsor, dated as of the date hereof or as
of each Documented Closing Date, as applicable, addressed to Ameriprise
Financial substantially in the form attached hereto as Exhibit E.
(d)    Accountant’s Letter. On the date hereof, Ameriprise shall have received
from Grant Thornton LLP, or such other independent accounting firm that the
Company may engage from time to time, a comfort letter, in form and substance
reasonably satisfactory to Ameriprise in all material respects.

26



--------------------------------------------------------------------------------




(e)    Update of Accountant’s Letter. Ameriprise shall receive from Grant
Thornton LLP, or such other independent accounting firm that the Company may
engage from time to time, on each Documented Closing Date, a comfort letter, in
form and substance reasonably satisfactory to Ameriprise in all material
respects, provided that (i) the specified procedures date referred to in such
comfort letter shall be a date not more than five days prior to each such
Documented Closing Date, (ii) such comfort letter shall cover the Registration
Statement and Prospectus (including all documents incorporated by reference
therein, as amended and supplemented through the date of the latest
post-effective amendment that triggers such Documented Closing Date (the
“Current Filing”), and (iii) if financial statements or financial information of
any other entity are included in the Current Filing, the comfort letter to be
received by Ameriprise shall also cover such financial statements or financial
information.
(f)    Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.
(g)    “Blue Sky” Memorandum. On or before the date hereof, and on each
Documented Closing Date, Ameriprise shall have received the Blue Sky Memorandum
described in Section 4(d) above.
(h)    Information Concerning the Advisor. On the date hereof and as of each
Documented Closing Date, Ameriprise shall receive a letter dated as of such date
from the Advisor, confirming that: (1) the Advisory Agreement has been duly and
validly authorized, executed and delivered by the Advisor and constitutes a
valid agreement of the Advisor enforceable in accordance with its terms; (2) the
execution and delivery of the Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the Advisory
Agreement by the Advisor will not conflict with or constitute a default under
its memorandum and articles of association or any indenture, mortgage, deed of
trust, lease or other agreement or instrument to which the Advisor is a party,
or a violation of any law, order, rule or regulation, writ, injunction or decree
of any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Advisor, or any of its property, except for such
conflicts, defaults or violations that would not reasonably be expected to have
a Material Adverse Effect; (3) no consent, approval, authorization or order of
any court or other governmental agency or body has been or is required for the
performance of the Advisory Agreement by the Advisor, or for the consummation of
the transactions contemplated thereby, other than those that have been already
made or obtained; and (4) the Advisor is a Jersey limited company duly
organized, validly existing and in good standing under the laws of Jersey,
Channel Islands, and is duly qualified to do business as a foreign limited
company in each other jurisdiction in which the nature of its business would
make such qualification necessary and the failure to so qualify could reasonably
be expected to have a Material Adverse Effect.
(i)    Confirmation. As of the date hereof and at each Documented Closing Date,
as the case may be:
i.
the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;

ii.
the Registration Statement (and any amendments or supplements thereto and any
documents incorporated by reference therein) does not include any untrue


27



--------------------------------------------------------------------------------




statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
iii.
except as set forth in the Prospectus, there shall have been no material adverse
change in the business, properties, prospects or condition (financial or
otherwise) of the Company subsequent to the date of the latest balance sheets
provided in the Registration Statement and the Prospectus; and

iv.
since the date hereof, no event has occurred which should have been set forth in
an amendment or supplement to the Prospectus in order to cause such Prospectus
not to contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
which has not been so set forth.

Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.
If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 3(d), 6, 8, 9 and 10 of this
Agreement. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel. The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.
8.
Indemnification.

(a)    Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:
(i)    any untrue or alleged untrue statement of a material fact contained: (i)
in the Registration Statement (or any amendment thereto) or in the Prospectus
(as from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 8
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided

28



--------------------------------------------------------------------------------




however that no Issuer Entity shall be liable in any such case to the extent any
such statement or omission was made in reliance upon and in conformity with
written information furnished to an Issuer Entity by Ameriprise expressly for
use in the Registration Statement or related preliminary prospectus or
Prospectus or any amendment or supplement thereof or in any of such applications
or in any such sales as the case may be;
(ii)    the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company’s periodic reports
such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided however that no Issuer Entity
shall be liable in any such case to the extent any such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by Ameriprise expressly for use in the Registration Statement or
related preliminary prospectus or Prospectus or any amendment or supplement
thereof or in any of such applications or in any such sales as the case may be;
(iii)    any untrue statement of a material fact or alleged untrue statement of
a material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise or any omission or alleged omission to state therein a material fact
required to be stated or necessary in order to make the statements therein, in
light of the circumstances under which they were made and when read in
conjunction with the Prospectus delivered therewith not misleading;
(iv)    any communication regarding the valuation of the Shares provided by or
on behalf of the Company; and
(v)    the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.
Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise or each person, if any, who controls Ameriprise within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 8(a) shall be permitted under this Agreement for, or arising
out of, an alleged violation of federal or state securities laws, unless one or
more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.
(b)    Indemnification by Ameriprise. Subject to the conditions set forth below,
Ameriprise agrees to indemnify, defend and hold harmless each Issuer Entity,
each of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
as the foregoing indemnity from an Issuer Entity contained in subsections (a)(i)
and (a)(ii) of this Section, as incurred, but only with

29



--------------------------------------------------------------------------------




respect to an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact in the Registration
Statement (as from time to time amended or supplemented) or Prospectus, or any
related preliminary prospectus, or any application made in reliance upon or, in
conformity with, written information furnished by Ameriprise expressly for use
in such Registration Statement or Prospectus or any amendment or supplement
thereto, or in any related preliminary prospectus or in any of such
applications.
(c)    Procedure for Making Claims. Each indemnified party shall give prompt
notice to each indemnifying party of any claim or action (including any
governmental investigation) commenced against it in respect of which indemnity
may be sought hereunder, but failure to so notify any indemnifying party shall
not relieve it from any liability that it may have hereunder, except to the
extent it has been materially prejudiced by such failure, and in any event shall
not relieve it from any liability which it may have otherwise than on account of
this indemnity agreement. The indemnifying party, jointly with any other
indemnifying parties receiving such notice, shall assume the defense of such
action with counsel chosen by it and reasonably satisfactory to the indemnified
parties defendant in such action, unless such indemnified parties reasonably
object to such assumption on the ground that there may be legal defenses
available to them which are different from or in addition to those available to
such indemnifying party. Any indemnified party shall have the right to employ a
separate counsel in any such action and to participate in the defense thereof
but the fees and expenses of such counsel shall be borne by such party unless
such party has objected in accordance with the preceding sentence, in which
event such commercially reasonable fees and expenses shall be borne by the
indemnifying parties. Except as set forth in the preceding sentence, if an
indemnifying party assumes the defense of such action, the indemnifying party
shall not be liable for any fees and expenses of separate counsel for the
indemnified parties incurred thereafter in connection with such action. In no
event shall the indemnifying parties be liable for the commercially reasonable
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party. The Company agrees promptly to
notify Ameriprise of the commencement of any litigation or proceedings against
the Company in connection with the issue and sale of the Shares or in connection
with the Registration Statement or Prospectus.
(d)    Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the
Selling Commissions, Marketing Fees and due diligence expense reimbursements
received by Ameriprise with respect to such Shares sold. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only

30



--------------------------------------------------------------------------------




such relative benefits referred to above but also the relative fault of the
Issuer Entities, on the one hand and Ameriprise on the other in connection with
the statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Issuer Entities, on the one hand and Ameriprise on the
other shall be deemed to be in the same proportion as (a) the sum of (i) the
aggregate net compensation retained by the Issuer Entities and their affiliates
for the purchase of Shares sold by Ameriprise and (ii) total proceeds from the
Offering (net of Selling Commissions, Marketing Fees and due diligence expense
reimbursements paid to Ameriprise but before deducting expenses) received by the
Company from the sale of Shares by Ameriprise bears to (b) the Selling
Commissions, Marketing Fees and due diligence expense reimbursements retained by
Ameriprise. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by an Issuer
Entity, on the one hand or Ameriprise on the other. The Company agrees with
Ameriprise that it would not be just and equitable if contribution pursuant to
this subsection (d) were determined by pro rata allocation, or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the Losses referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d),
Ameriprise shall not be required to contribute any amount in excess of the
amount by which the total price at which the Shares subscribed for through
Ameriprise were offered to the subscribers exceeds the amount of any damages
which Ameriprise has otherwise been required to pay by reason of any such untrue
or alleged untrue statement or omission or alleged omission. Further, in no
event shall the amount of Ameriprise’s contribution to the liability exceed the
aggregate Selling Commissions, Marketing Fees, due diligence expense
reimbursements and any other compensation retained by Ameriprise from the
proceeds of the Offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act or Section 10(b) of
the Exchange Act, as amended) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section, any person that controls Ameriprise within the meaning of Section 15 of
the Securities Act shall have the same right to contribution as Ameriprise, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act shall have the same right to contribution as the Company.    
9.    Representations and Agreements to Survive. All representations and
warranties contained in this Agreement or in certificates and all agreements
contained in Sections 3(d), 6, 8, 9, 10 and 17 of this Agreement shall remain
operative and in full force and effect regardless of any investigation made by
any party, and shall survive the termination of this Agreement.
10.    Effective Date, Term and Termination of this Agreement.
(a)    This Agreement shall become effective as of the date it is executed by
all parties hereto. After this Agreement becomes effective, any party may
terminate it at any time for any reason by giving two days’ prior written notice
to the other parties. Ameriprise will suspend or terminate the offer and sale of
Shares as soon as practicable after being requested to do so by the Company or
the Dealer Manager at any time.
(b)    Additionally, Ameriprise shall have the right to terminate this Agreement
at any time during the Effective Term without liability of any party to any
other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of any Issuer Entity hereunder shall be found to
have been incorrect; or (ii) any Issuer Entity shall fail, refuse or be unable
to perform any condition of its obligations hereunder, or (iii) the Prospectus
shall have been amended or supplemented despite Ameriprise’s objection to such

31



--------------------------------------------------------------------------------




amendment or supplement, or (iv) the United States shall have become involved in
a war or major hostilities or a material escalation of hostilities or acts of
terrorism involving the United States or other national or international
calamity or crisis (other than hostilities including Iraq and Afghanistan); or
(v) a banking moratorium shall have been declared by a state or federal
authority or person; or (vi) the Company shall have sustained a material or
substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage or other calamity or malicious act which, whether or not said loss
shall have been insured, will in Ameriprise’s good faith opinion make it
inadvisable to proceed with the offering and sale of the Shares; or (vii) there
shall have been, subsequent to the dates information is given in the
Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Ameriprise’s good faith judgment would make
it inadvisable to proceed with the offering and sale of the Shares, or which
would materially adversely affect the operations of the Company.
(c)    In the event this Agreement is terminated by any party pursuant to
Sections 10(a) or 10(b) hereof, the Company shall pay all expenses of the
Offering as required by Section 6 hereof and no party will have any additional
liability to any other party except for any liability which may exist under
Sections 3(d) and 8 hereof. Following the termination of the Offering, in no
event will the Company be liable to reimburse Ameriprise for expenses other than
as set forth in the previous sentence and Ameriprise’s actual and reasonable
out-of-pocket expenses incurred following the termination of the Offering,
including, without limitation, the cost of data transmissions and other related
client transmissions.
(d)    If Ameriprise elects to terminate this Agreement as provided in this
Section 10, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.
11.
Notices.

(a)    All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
or personally delivered, to 399 Park Avenue, 18th Floor, New York, New York
10022, Attention: General Counsel, with a copy to Daniel R. Gilbert, Chief
Investment and Operating Officer of the Advisor, at 11 Waterloo Lane, Pembroke
HM 08 Bermuda, and if sent to Ameriprise shall be mailed, or personally
delivered, to 369 Ameriprise Financial Center, Minneapolis, MN 55474, Attention:
General Counsel.
(b)    Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.
12.    Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon Ameriprise, the Issuer Entities, and the controlling persons,
trustees, directors and officers referred to in Section 8 hereof, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained. Notwithstanding the foregoing, this Agreement may not be assigned
without the consent of the parties hereto.
13.    Choice of Law and Arbitration.
(a)    Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto

32



--------------------------------------------------------------------------------




will in all respects be governed by, the substantive laws of New York without
regard to and exclusive of New York’s conflict of laws rules.
(b)    Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.
14.    Certain Waivers. Each Issuer Entity hereby abandons any right it may have
under the existing or future law of the Island of Jersey whether by virtue of:
(a) the "droit de discussion" or otherwise to require that recourse be had by
Ameriprise (or any other person claiming under the indemnity set out in Section
8 of the Agreement) to the assets of any other person before any claim is
enforced against the Issuer Entity in respect of the obligations assumed by it
under the indemnity set out in Section 8 hereto; and (b) the "droit de division"
or otherwise to require that any liability under the indemnity set out in
Section 8 be apportioned or divided with any other person or be reduced in any
manner whatsoever.


15.    Counterparts. This Agreement may be signed by the parties hereto in two
or more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.
16.    Finders’ Fees. Ameriprise shall have no liability for any finders’ fees
owed in connection with the transactions contemplated by this Agreement.
17.    Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.
18.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:
(a)    “Confidential Information” includes, but is not limited to, all
proprietary and confidential information of any party to this Agreement and its
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of the parties, all information
regarding its customers and the customers of its subsidiaries, affiliates, or
licensees; the accounts, account numbers, names, addresses, social security
numbers or any other personal identifier of such customers; and any information
derived therefrom. Confidential Information will not include information which
is (i) in or becomes part of the public domain, except when such information is
in the public domain due to disclosure by any party that violates the terms of
this Agreement, (ii) demonstrably known to any party to this Agreement prior to
April 11, 2014, (iii) independently developed by a party to this Agreement in
the ordinary course of business without reference to or reliance upon any
Confidential Information furnished by any party to this Agreement, or (iv)
rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.
(b)    Each party agrees that it may not use or disclose Confidential
Information for any purpose other than to carry out the purpose for which
Confidential Information was provided to it as set forth in this Agreement
and/or as may otherwise be required or compelled by applicable law, regulation
or court order, and agrees to cause its respective parent company, subsidiaries
and affiliates, and consultants or other entities,

33



--------------------------------------------------------------------------------




including its directors, officers, employees and designated agents,
representatives or any other party retained for purposes specifically and solely
related to the use or evaluation of Confidential Information as provided for in
this Section 18 (“Representatives”) to limit the use and disclosure of
Confidential Information to that purpose. If any party or any of its respective
Representatives is required or compelled by applicable law, regulation, court
order, decree, subpoena or other validly issued judicial or administrative
process to disclose Confidential Information, such party shall use commercially
reasonable efforts to notify the appropriate party of such requirement prior to
making the disclosure.
(c)    Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act and Massachusetts 201 C.M.R. sections 17.00-17.04, as
applicable ) and any other legal, regulatory or SRO requirements. Each party
further agrees to cause all of its respective Representatives or any other party
to whom it may provide access to or disclose Confidential Information to
implement appropriate measures designed to meet the objectives set forth in this
paragraph. Each party agrees that if there is a breach or threatened breach of
the provisions of this Section 18, the other party may have no adequate remedy
in money or damages and accordingly shall be entitled to seek injunctive relief
and any other appropriate equitable remedies for any such breach without proof
of actual injury. Each party further agrees that it shall not oppose the
granting of such relief and that it shall not seek, and agrees to waive any
requirement for, the posting of any bond in connection therewith. Such remedies
shall not be deemed to be the exclusive remedies for any breaches of the
provisions of this Section 18 by a party or its respective representatives, and
shall be in addition to all other remedies available at law or in equity.
(d)    Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 18, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.
19.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter contained in this Agreement,
including any information related to the subject matter of this Agreement
exchanged between the parties prior to the Effective Date of this Agreement, and
supersedes all previous agreements, promises, proposals, representations,
understandings and negotiations, whether written or oral, between the Parties
respecting such subject matter, and in particular (but not limited to) that
Mutual Confidentiality Agreement dated February 18, 2014 between Ameriprise and
the Company.

34



--------------------------------------------------------------------------------




20.    Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.
21.    Additional Offerings. The terms of this Agreement may be extended to
cover additional offerings of shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.
[signature page follows]



35



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 
NorthStar Real Estate Income II, Inc.
 
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Ronald J. Lieberman
 
 
Executive Vice President, General Counsel and Secretary



 
NorthStar Realty Securities, LLC
 
 
 
 
 
By:
/s/ W. Timothy Toole
 
 
W. Timothy Toole
 
 
President



 
NSAM J-NSII Ltd
 
 
 
 
 
By:
/s/ Daniel R. Gilbert
 
 
Daniel R. Gilbert
 
 
Director



 
NorthStar Asset Management Group Inc.


 
 
 
 
 
By:
/s/ David T. Hamamoto
 
 
David T. Hamamoto
 
 
Chief Executive Officer



 
Ameriprise Financial Services, Inc.




 
 
 
 
 
By:
/s/ Frank A. McCarthy
 
 
Frank A. McCarthy
 
 
Senior Vice President and General Manager



          
    
                                                                  



Selected Dealer Agreement Signature Page

